Citation Nr: 0217473	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for multiple 
arthralgias secondary to pulmonary sarcoidosis.  

2.  Entitlement to a compensable evaluation for the service-
connected pulmonary sarcoidosis.  

3.  Entitlement to a compensable evaluation for the service-
connected fracture of the distal phalanx of the right thumb.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the RO.  


REMAND

The veteran requested a personal hearing before a Member of 
the Board at the RO.  He was notified by letter dated 
October 10, 2002, that a hearing was scheduled for October 
24, 2002.  

On October 21, 2002, the RO received a note from the veteran 
indicating that he had received the notice on October 15 and 
did not have enough notice to take time off from work to 
attend the hearing.  He asked that the hearing be 
rescheduled.  On October 28, 2002, the veteran was notified 
that his case had been certified to the Board and that his 
claims folder had been sent to the Board.  

There is no indication from the record that the RO ever 
attempted to reschedule the hearing-or even recognized the 
veteran's request.  The RO should attempt to contact the 
veteran to reschedule the requested hearing.  See 
38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.704, 20.1304(a) (2002).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for 
another personal hearing before a Member 
of the Board at the local office.  All 
indicated development should be 
undertaken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


